DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Status of the Claims
	Claims 1, 6, 29 and 34 have been amended.  Claims 2, 3 and 10-25 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 4-9 and 26-35 remain pending in the application.  Claims 26-28 were previously withdrawn from further consideration, with traverse.  

Election/Restrictions
Claims 1 and 4-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26-28, directed to a final product of an allowable intermediate product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 11/30/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
	Applicant argues that the prior-filed application 14/683,978 (hereafter as “the ‘978 application”) clearly supports the limitation, “wherein the target of interest comprises tumor cells or pathogens” because the ‘978 application incorporates the disclosure of the prior-filed application 14/513,744 (hereafter as “the ‘744 application” by reference and the ‘744 application contains support for the limitation at original claim 15 (Remarks, pages 9-10).
	After further consideration, applicant’s argument is persuasive. The effective filing date of the instant application is April 10, 2015.  Accordingly, the Biris reference having a publication date of 3/17/2016 cannot be considered prior art.
	 
Withdrawn Objections/Rejections
	Applicant’s amendment renders the objection of the Specification moot.  Specifically, applicant replaced instances of “anti-IGF-1” with “anti-IGF-1R”.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the objections of claims 1, 6, 29 and 34 moot.  Specifically, said claims have been amended to remedy the minor informalities.  Thus, said objections have been withdrawn.

Applicant’s amendment renders the rejection of claim 29 under 35 USC 112(b) moot.  Specifically, the period has been deleted from the middle of the claim.  Thus, said rejection has been withdrawn.
 
Applicant’s amendment renders the rejection of claims 1 and 4-8 under 35 USC 103 over Nima in view of Qian moot.  Specifically, the references are silent to the newly added limitation “wherein each core comprises a nanoparticle including a gold nanorod, and the shell comprises a layer comprising silver nanoparticles”.  Thus, said rejection has been withdrawn.  

Applicant’s amendment renders the rejection of claim 2 under 35 USC 103 over Nima in view of Qian and further in view of Biris moot.  Specifically, the claim has been cancelled and Biris is not prior art.  Thus, said rejection has been withdrawn.  



Applicant’s arguments render the rejection of claims 29-34 under 35 USC 103 over Qian in view of Biris moot.  Specifically, Biris is not prior art.  Thus, said rejection has been withdrawn.  

Applicant’s arguments render the rejection of claim 35 under 35 USC 103 over Qian in view of Biris and further in view of Figueiredo moot.  Specifically, Biris is not prior art.  Thus, said rejection has been withdrawn.

Claim Interpretation
Instant claims 1 and 30 recite the limitation, “wherein each core comprises a nanoparticle including a gold nanorod...”  It is noted that including is interpreted as synonymous with comprising, pursuant to MPEP 2111.03(I).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

at least one nanostructure, each nanostructure having a core and a shell surrounding the core, wherein each core comprises a nanoparticle including a gold nanorod, and the shell comprises a layer comprising silver nanoparticles:
a reporter assembled on the shell of each nanostructure, wherein the reporter comprises 4-(methylsulfanyl) thiophenol (4MSTP); and
a layer of a treating agent and a targeting agent conjugated to the reporter, wherein the nanocomposite is configured to target the target of interest according to the targeting agent and release the treating agent and the nanostructure therein for therapeutic treatment of the target of interest, whereby the target of interest transmits at least one signature responsive to the reporter for detection of the target of interest.
The prior art does not teach or reasonably suggest a nanocomposite for detection and treatment of a target of interest, wherein the target of interest comprises tumor cells or pathogens, comprising:
at least one nanostructure, each nanostructure having a core and a shell surrounding the core;
a reporter assembled on the shell of each nanostructure; a layer of a treating agent and a targeting agent conjugated to the reporter; and a pegylated layer formed between the reporter and the layer of the treating agent and the targeting agent, or formed between the shell and the reporter, wherein the pegylated layer comprises HS-PEG-NHx, wherein x is 1 or 2;

The closest prior art is Qian (of record).  Qian, however, does not teach or reasonably suggest the limitations, “wherein the silver layer comprises silver nanoparticles” (instant claim 1), “a reporter assembled on the shell” (instant claims 1 and 29), and “wherein the reporter comprises 4-(methylsulfanyl) thiophenol (4MSTP)” (instant claim 1).  Thus, the prior art does not teach or reasonably suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-9 and 26-35 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S Hagopian
Examiner, Art Unit 1617                                                                                                                                                                                                        

/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617